COX, Judge
(concurring):
Recognizing that Article 36, Uniform Code of Military Justice, 10 U.S.C. § 836, granted unto the President the power to prescribe rules pertaining to court-martial proceedings, I would have been happier if the result reached by us today had been *49accomplished by a change to trial procedures found in R.C.M. 917, Manual for Courts-Martial, United States, 1984. Nevertheless, I join Chief Judge Everett in his decision and in his efforts to reconcile this Court’s previous decisions in United States v. Brickey, United States v. Strand, and United States v. Stringer,* with R.C.M. 917.
It seems logical to me that if a military judge has the power to direct a verdict of not guilty on a charge or specification for lack of sufficient evidence, when he exercises that power is of no legal moment. It may be the better and more economical practice for a military judge to rule on the motion prior to findings, as is suggested in the Manual. But, if a military judge realizes that he has erred in his ruling or if some other reason moves him to reconsider his decision, then justice would be thwarted if a strict interpretation precludes him from correcting his own error. I believe such construction of the military judge’s power will, in the long run, inure to the Government’s benefit, for it provides an opportunity to clear up matters before the appellate processes take over.

 United. States v. Brickey, 16 M.J. 258 (C.M.A.1983), United States v. Strand, 6 U.S.C.M.A. 297, 20 C.M.R. 13 (1955), and United States v. Stringer, 5 U.S.C.M.A. 122, 17 C.M.R. 122 (1954).